OPINION — AG — AN ATTORNEY HIRED BY AN URBAN RENEWAL AUTHORITY TO EXAMINE ABSTRACTS ON PROPERTY INVOLVED IN URBAN RENEWAL IS NOT HOLDING AN OFFICE OR BEING A DEPUTY OF AN OFFICER HOLDING AN OFFICE UNDER THE LAWS OF THE STATE. THUS, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THERE WOULD BE NO VIOLATION OF 51 Ohio St. 1961 6 [51-6], IF YOU, WHILE A STATE REPRESENTATIVE, WERE TO ACCEPT EMPLOYMENT OR BE RETAINED TO PERFORM LEGAL SERVICES FOR THE URBAN RENEWAL AUTHORITY OF EDMOND AND TO RECEIVE COMPENSATION FOR SUCH SERVICE. (DUAL COMPENSATION) CITE: 11 Ohio St. 1961 1659 [11-1659](F), 11 Ohio St. 1961 1651 [11-1651], ARTICLE V, SECTION 23 (SAM HELLMAN)